MacLEAN, J.
This action was brought by the plaintiff, as administrator of the estate of his deceased wife, to recover upon a written acknowledgment of a loan, dated April 1, 1902, with interest. The defendant admitted the making and delivery of the admission of indebtedness, and set up payment, in proof of which she offered a receipt, dated July l4, 1902, for a larger amount. Some evidence given by the defendant was possibly objectionable under section 829, Code Civ. Proc., despite -an allusion by the administrator himself to the transaction of his wife. But, disregarding the objectionable testimony, a daughter of the deceased and a neighbor gave evidence amply sufficient to show that the receipt was written in 1902 upon and coincident with the payment of the money. The judgment should be affirmed. Judgment affirmed, with costs to the respondent. All concur.